                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 LARRY J. HILES,

        Plaintiff,                                 Case No. 3:18-cv-00049

 v.                                                Judge Aleta A. Trauger
                                                   Magistrate Judge Alistair E. Newbern
 CANNON COUNTY SHERIFF’S OFFICE, et
 al.,

        Defendants.


To:    The Honorable Aleta A. Trauger, District Judge

                            REPORT AND RECOMMENDATION

       In this civil rights action, pro se Plaintiff Larry J. Hiles alleges that, when he was

incarcerated in the Cannon County Jail in January 2017, Defendants Ed Brown and Billy Mingle

placed Hiles in cell #27, where they knew he would be assaulted by other inmates. On November

21, 2018, Brown and Mingle filed a motion to dismiss, arguing that Hiles’s claims against them

are barred by the statute of limitations. (Doc. No. 15.) Hiles has not responded to that motion, nor

has he responded to the Court’s January 11, 2019 order, which required him to show cause by

February 1, 2019, why this action should not be dismissed for the reasons set out in Brown and

Mingle’s motion or for his failure to prosecute. (Doc. No. 17.) For the reasons that follow, the

Magistrate Judge will RECOMMEND that this action be dismissed without prejudice under Rule

41(b) for failure to prosecute and that Brown and Mingle’s motion to dismiss (Doc. No. 15) be

FOUND MOOT.
I.          Factual and Procedural Background

            On January 16, 2018, Hiles filed a complaint alleging claims under 42 U.S.C. § 1983 and

  an application to proceed in forma pauperis. (Doc. Nos. 1–2.) Hiles named the Cannon County

  Sheriff’s Office and Cannon County as defendants and requested compensation for injuries he

  suffered after being attacked by other inmates while in the jail’s custody. (Doc. No. 1.) On

  February 20, 2018, the Court granted Hiles’s application to proceed in forma pauperis but

  dismissed Hiles’s claims against the sheriff’s office and the county after conducting a screening

  under 28 U.S.C. §§ 1915(e)(1) and 1915A. (Doc. Nos. 4–5.) Ordinarily, dismissal of the only

  named defendants ends an action, but the Court noted that Hiles’s complaint included references

  to “Sheriff Daryl Young, Jail Administrator Ed Brown and Nurse Jeanie” and gave Hiles thirty

 days to amend his complaint if he sought to assert claims against those persons. (Doc. No. 4,

  PageID# 19; Doc. No. 5.)

            Hiles filed an amended complaint on March 14, 2018, that named Cannon County, Jail

  Administrator Ed Brown, Sheriff Daryl Young, and Corrections Officer Billy Mingle as

  defendants. 1 (Doc. No. 6.) The Court screened Hiles’s amended complaint on September 13, 2018,

     allowing only his claims against Brown and Mingle—which are based on their alleged decision to

 place Hiles in cell #27 despite their awareness that Hiles would likely be assaulted there—to

 proceed. (Doc. No. 10.)

            Brown and Mingle were served on November 5, 2018 (Doc. Nos. 13–14), and filed a

 motion to dismiss on November 21, 2018 (Doc. No. 15). They argue that Hiles’s claims against

 them are barred by the statute of limitations. (Doc. No. 16.) Because Hiles did not timely respond

 to that motion, the Court ordered him to show cause by February 1, 2019, why this action should


  1
           Although Hiles filed a letter explaining that he could not file an amended complaint within
  the thirty days he had been allotted, the filing of his amended complaint was timely. (Doc. No. 7.)


                                                   2
   not be dismissed for the reasons stated in Brown and Mingle’s motion or for Hiles’s failure to

   prosecute. (Doc. No. 17.) The order warned Hiles that his failure to respond would likely lead to

   the recommendation that this action be dismissed. (Id.) Hiles has not responded to that order.

II.          Legal Standard

             Federal Rule of Civil Procedure 41(b) “confers on district courts the authority to dismiss

   an action for failure of a plaintiff to prosecute the claim or to comply with the Rules or any order

   of the Court.” Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 736 (6th Cir. 2008) (citing

   Knoll v. AT&T, 176 F.3d 359, 362–63 (6th Cir. 1999)); see also Link v. Wabash R.R. Co., 370 U.S.

   626, 630 (1962) (recognizing “the power of courts, acting on their own initiative, to clear their

   calendars of cases that have remained dormant because of the inaction or dilatoriness of the parties

   seeking relief”); Carpenter v. City of Flint, 723 F.3d 700, 704 (6th Cir. 2013) (“It is well settled

   that a district court has the authority to dismiss sua sponte a lawsuit for failure to prosecute.”).

   Dismissal for failure to prosecute is a tool for district courts to manage their dockets and avoid

   unnecessary burdens on opposing parties and the judiciary. See Schafer, 529 F.3d at 736 (quoting

   Knoll, 176 F.3d at 363). The Sixth Circuit therefore affords district courts “substantial discretion”

   regarding decisions to dismiss for failure to prosecute. Id.

             Four factors guide the Court’s determination of whether dismissal under Rule 41(b) is

   appropriate: (1) the willfulness, bad faith, or fault of the plaintiff; (2) whether the defendant has

   been prejudiced by the plaintiff’s conduct; (3) whether the plaintiff was warned that failure to

   cooperate could lead to dismissal; and (4) the availability and appropriateness of other, less drastic

   sanctions. Knoll, 176 F.3d at 363 (citing Stough v. Mayville Cmty. Sch., 138 F.3d 612, 615 (6th

   Cir. 1998)). “[N]one of the factors is outcome dispositive,” but “a case is properly dismissed by

   the district court where there is a clear record of delay or contumacious conduct.” Id. (citing Carter

      v. City of Memphis, 636 F.2d 159, 161 (6th Cir. 1980)); see also Muncy v. G.C.R., Inc., 110 F.


                                                     3
   App’x 552, 555 (6th Cir. 2004) (finding that dismissal with prejudice “is justifiable in any case in

   which ‘there is a clear record of delay or contumacious conduct on the part of the plaintiff’”

   (quoting Mulbah v. Detroit Bd. of Educ., 261 F.3d 586, 591 (6th Cir. 2001))). Because dismissal

   without prejudice is a relatively lenient sanction as compared to dismissal with prejudice, the

   “controlling standards should be greatly relaxed” for Rule 41(b) dismissals without prejudice

   where “the dismissed party is ultimately not irrevocably deprived of his [or her] day in court.”

   Muncy, 110 F. App’x at 556 (citing Nwokocha v. Perry, 3 F. App’x 319, 321 (6th Cir. 2001)); see

    also M.D. Tenn. R. 41.01 (dismissal of inactive cases) (allowing Court to summarily dismiss

       without prejudice “[c]ivil suits that have been pending for an unreasonable period of time without

       any action having been taken by any party”).

III.          Analysis

              Hiles has shown a record of delay in this action that has prevented its advancement.

       Accordingly, the action should be dismissed without prejudice under Rule 41(b).

              A.      Fault

              A plaintiff’s actions demonstrate bad faith, willfulness, or fault where they “display either

       an intent to thwart judicial proceedings or a reckless disregard for the effect of [plaintiff’s] conduct

       on those proceedings.” Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005) (quoting Mulbah,

       261 F.3d at 591)). Even if Hiles’s failure to respond to the Court’s show cause order was not in

       bad faith, that failure still reflects “willfulness and fault.” Hatcher v. Dennis, No. 1:17-cv-01042,

       2018 WL 1586235, at *1 (W.D. Tenn. Mar. 30, 2018); see also Malott v. Haas, No. 16-13014,

       2017 WL 1319839, at *2 (E.D. Mich. Feb. 8, 2017) (finding that plaintiff was at fault for failing

       to respond to court’s show cause orders). Hiles actively litigated this action from January 16, 2018,

    through May 18, 2018, and demonstrated that he is able to prosecute his claims when he wants to.

    (Doc. Nos. 1, 2, 7–9.) This factor supports dismissal.


                                                          4
       B.      Prejudice

       “A defendant is prejudiced by a plaintiff’s dilatory conduct if the defendant is ‘required to

waste time, money, and effort in pursuit of cooperation which [the plaintiff] was legally obligated

to provide.’” Carpenter, 723 F.3d at 707 (alteration in original) (quoting Harmon v. CSX Transp.,

Inc., 110 F.3d 364, 368 (6th Cir. 1997)); see also Schafer, 529 F.3d at 739 (same). Such prejudice

typically arises in the discovery context. See, e.g., Harmon, 110 F.3d at 368 (finding prejudice

where plaintiff failed to respond to defendant’s interrogatories and a related motion to compel);

Wright v. City of Germantown, No. 11-02607, 2013 WL 1729105, at *2 (W.D. Tenn. Apr. 22,

2013) (finding prejudice where defendant “expended time and money pursuing [plaintiff’s]

required initial disclosures and deposition testimony”). Brown and Mingle expended time and

resources drafting their motion to dismiss. This factor supports dismissal.

       C.      Prior Notice

       Whether a party was warned that failure to cooperate could lead to dismissal “is a ‘key

consideration’” in the Rule 41(b) analysis. Schafer, 529 F.3d at 740 (quoting Stough, 138 F.3d at 615).

The Court warned Hiles that failure to respond to the show cause order would likely lead to a

recommendation that his action be dismissed. (Doc. No. 17.) This factor supports dismissal. Schafer,

529 F.3d at 740; see also Wright, 2013 WL 1729105, at *3 (granting motion to dismiss for failure to

prosecute where Court’s orders to show cause warned plaintiff “that her conduct could result in

dismissal”).

       D.      Appropriateness of Other Sanctions

       The less-drastic sanction of dismissal without prejudice is the appropriate result here. That

is so even though Brown and Mingle have filed a motion to dismiss. See Ortiz v. Donnellon, No.

11-14154, 2012 WL 1957306, at *1 (E.D. Mich. May 31, 2012) (affirming report and

recommendation that dismissed pro se plaintiff’s complaint without prejudice for failure to



                                                  5
   prosecute and found defendants’ motion to dismiss moot). Dismissal without prejudice balances

   the Court’s interest in “sound judicial case and docket management” with “the public policy

   interest in the disposition of cases on their merits.” Muncy, 110 F. App’x at 557 n.5. That sanction

      is particularly appropriate in cases of prolonged inactivity and where, as here, the plaintiff appears

      pro se. See Mulbah, 261 F.3d at 591 (noting that the four-factor test is applied “more stringently where

      the conduct of a plaintiff’s attorney is the reason for dismissal”).

IV.           Recommendation

              Considering the four relevant factors, the Magistrate Judge RECOMMENDS that this

   action be DISMISSED WITHOUT PREJUDICE under Federal Rule of Civil Procedure 41(b) and

   that Brown and Mingle’s motion to dismiss (Doc. No. 15) be FOUND MOOT.

              Any party has fourteen days after being served with this report and recommendation to file

   specific written objections. Failure to file specific objections within fourteen days of receipt of this

   report and recommendation can constitute a waiver of appeal of the matters decided. Thomas v.

   Arn, 474 U.S. 140, 155 (1985); Cowherd v. Million, 380 F.3d 909, 912 (6th Cir. 2004). A party

   who opposes any objections that are filed may file a response within fourteen days after being

   served with the objections. Fed. R. Civ. P. 72(b)(2).

              Entered this 12th day of April, 2019.



                                                               ____________________________________
                                                               ALISTAIR E. NEWBERN
                                                               United States Magistrate Judge




                                                          6
